Opinion issued November 13, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00994-CR
                            ———————————
               IN RE SYLVESTER GERALD MCGEE, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Sylvester Gerald McGee, incarcerated and proceeding pro se, has

filed a petition for writ of mandamus seeking to compel the respondents, the district

clerk, the district attorney, and the district judge, to respond to his pending

application for a felony post-conviction writ of habeas corpus.1 However, this

Court’s mandamus jurisdiction is limited to: (1) issuance of writs of mandamus


1
      The underlying case is Sylvester Gerald McGee v. The State of Texas, Cause No.
      0762526-D, pending in the 177th Judicial District Court of Harris County, Texas,
      the Honorable Robert Johnson presiding.
against a district court judge, statutory county judge, statutory probate county judge,

county court judge, district court judge acting as a magistrate at a court of inquiry

under Chapter 52 of the Texas Code of Criminal Procedure, or an associate judge

appointed under Chapter 201 of the Texas Family Code, in this Court’s district, and

(2) issuance of writs of mandamus necessary to enforce our appellate jurisdiction.

See TEX. GOV’T CODE ANN. § 22.221(a)–(b) (West 2004 & Supp. 2017). To the

extent that relator’s petition is directed at the district clerk or district attorney, we

lack jurisdiction because they are not judges and relator does not show that the relief

he requests is necessary to enforce our appellate jurisdiction. See id.

      To the extent that relator’s petition is directed at the district judge, because it

involves a final post-conviction felony proceeding, we lack jurisdiction because the

Texas Court of Criminal Appeals has exclusive jurisdiction over Article 11.07 post-

conviction felony habeas applications. See TEX. CODE CRIM. PROC. ANN. art. 11.07,

§§ 3(a), 5 (West 2015); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013) (orig. proceeding) (per curiam).

      Accordingly, relator’s petition is dismissed for want of jurisdiction.

                                   PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2